     CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 1 of 16



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       CIVIL NO. 20-333 (DSD/BRT)


Nathan Christopher Braun,

                 Plaintiff,

v.                                                       ORDER

Tim Walz, Governor; Commission of
Corrections; Nate Knutson, Assistant
Commissioner; Chris Pawelk, Assistant
Warden of Operations Oak Park
Heights; Sherlinda Wheeler,
Assistant Warden of Administration
of Oak Park Heights; Bryon Matthews,
Captain of Oak Park Heights;
Nancy Leseman, Mail Room Lead Worker
of Oak Park Heights; S. Henry, Mail
Room Worker of Oak Park Heights;
and Lt. Jason R. Hills, Mail Room
Supervisor of Oak Park Heights,

                 Defendants.


     This   matter    is   before   the   court   upon    the    objections   by

plaintiff Nathan Christopher Braun and defendants to the January

27, 2021, report and recommendation of Magistrate Judge Becky R.

Thorson (R&R).       The magistrate judge recommends that the court

grant in part defendants’ motion to dismiss.                After a de novo

review, and for the following reasons, the court overrules the

parties’ objections and adopts the R&R in its entirety.

                                BACKGROUND

     This   action     arises   out   of    Braun’s      access    to   certain

publications     while     incarcerated     at    Minnesota       Correctional
        CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 2 of 16



Facility-Oak Park Heights (MCF-OPH).          The complete background of

this action is fully set forth in the R&R and will not be repeated

here.     The court will only briefly summarize the history of the

present action.

     The following defendants are named in the case: (1) Tim Walz,

governor of Minnesota; (2) Paul Schnell, commissioner of the

Minnesota Department of Corrections (MNDOC); (3) Nate Knutson, an

assistant commissioner for MNDOC; (4) Chris Pawelk, assistant

warden of operations at MCF-OPH; (5) Sherlinda Wheeler, assistant

warden of administration at MCF-OPH; (6) Byron Matthews, “captain”

of MCF-OPH; (7) Natalie Leseman, “mail room lead worker” of MCF-

OPH; (8) Sharon Henry, a mailroom worker at MCF-OPH; and (9) Jason

R. Hills, “mail room supervisor” of MCF-OPH.           Compl. at 1.       Braun

has sued Walz and Schnell in their official capacities, 1 and he

has sued the other defendants in their official and individual

capacities. 2     See id.   Braun alleges three distinct incidents as

the basis for his complaint.

     The first incident concerns the “The Abolitionist,” which is

published by the Critical Resistance Publishing Collective.                Id.


     1 Contrary to the R&R, the court does not see any allegations
that Walz and Schnell were also sued in their individual
capacities. See Compl. at 6 (naming Walz and Schnell “in their
official capacity”).
     2 The complaint does not specifically allege whether Pawelk,
Wheeler, and Matthews are being sued either in their official or
individual capacities.     The court construes the complaint
liberally to include both.
                                      2
      CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 3 of 16



On   August     6,    2019,   Henry       denied     Braun’s      request       for      the

publication.          Id.     Henry       explained       that    the       Abolitionist

“constitutes a risk to the security of the specific individuals or

the general public ....”                Id. at 1.     Braun appealed and asked

Leseman to forward an appeal to the Correspondence Review Authority

(Review Authority), consistent with MNDOC policy.                           Id. at 1-2.

Leseman did not forward Braun’s appeal and answered it herself,

which Braun alleges violated MNDOC policy.                  Id. at 2.         Braun then

submitted to Hills another appeal and an incident report regarding

Leseman’s conduct to be forwarded to the Review Authority.                               Id.

Hills did not forward Braun’s second appeal or incident report,

and instead answered the appeal himself, which Braun believes

violated MNDOC policy.            Id.

     Braun      submitted     a    third    appeal    directly         to    the    Review

Authority, which included Pawelk, Wheeler, and Matthews.                           Id.   The

Review    Authority      denied     his    appeal    and    determined         that      the

requested material was contraband because “[o]ne of the articles

advocates     for     organized     disturbances      within      prison      walls      and

activities.”     Id. at 3.        Braun appealed again, this time to Knutson

as an assistant commissioner of corrections.                     Id.    Knutson denied

the appeal under the same MNDOC Directive cited by the Review

Authority.      Id.

     In   the    second     incident,      Braun    was    denied      access       to   the

publication “MIM (Prisons)” published by MIM distributors.                               Id.

                                            3
        CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 4 of 16



Braun alleges that he “went through the same steps as before” to

appeal the denial.         Id.   The Review Authority ultimately denied

Braun’s appeal, determining “that the contents constitute[] a risk

to   the     safety   of   the   facility”       under     the    applicable     MNDOC

Directive.      Id.    Braun again appealed to Knutson, who allegedly

failed to respond to the appeal.               Id. at 4.

       The   third    incident   involves        Henry,    Leseman,      and    Hills’s

decisions to return multiple other publications from Critical

Resistance Publishing Collective, MIM Distributors, and “News &

Letters” without notifying Braun of their actions.                        Id.    Braun

alleges that this conduct violated the law and MNDOC policy                        Id.

He alleges that defendants returned his materials without notice

or reason over ten times.           Id.

       Braun commenced this action on January 24, 2020.                   He alleges

that    defendants       violated    the       First,    Fifth,    and    Fourteenth

Amendments, as well as MNDOC policies, by refusing to give him

access to the publications at issue.              Id. at 6.       On July 20, 2020,

defendants moved to dismiss, arguing that: they are immune from

suit under sovereign and qualified immunity; and Braun fails to

adequately plead his First Amendment and due process claims.                       The

magistrate judge recommended that defendants’ motion be granted in

part.      ECF No. 88.




                                           4
        CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 5 of 16



                                 DISCUSSION

I.   Standard of Review

     The court reviews de novo any portion of the R&R to which

specific objections are made.           28 U.S.C. ' 636(b)(1)(c).

     A court must dismiss an action over which it lacks subject-

matter jurisdiction.        Fed. R. Civ. P. 12(h)(3).                  In a facial

challenge under Rule 12(b)(1), the court accepts the factual

allegations in the pleadings as true and views the facts in the

light most favorable to the nonmoving party. See Hastings v.

Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008); see also Osborn v.

United    States,   918   F.2d   724,    729   n.6   (8th       Cir.   1990)   (“The

nonmoving party receives the same protections [for facial attacks

under Rule 12(b)(1)] as it would defending against a motion brought

under    Rule   12(b)(6).”).       In     considering       a    facial   12(b)(1)

challenge, the court limits its inquiry to the pleadings.                  Osborn,

918 F.2d at 729, n.6.        “In a factual attack, the court considers

matters outside the pleadings, and the non-moving party does not

have the benefit of 12(b)(6) safeguards.”               Carlsen v. GameStop,

Inc., 833 F.3d 903, 908 (8th Cir. 2016) (citation omitted).

     To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).                    “A claim

                                         5
      CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 6 of 16



has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556 (2007)).        Although a complaint need not contain detailed

factual allegations, it must raise a right to relief above the

speculative    level.    Twombly,    550    U.S.   at    555.     “[L]abels    and

conclusions or a formulaic recitation of the elements of a cause

of action” are not sufficient to state a claim.                 Iqbal, 556 U.S.

at 678 (citation and internal quotation marks omitted).

      The court takes into account that the original complaint was

written by a pro se litigant and must therefore be liberally

construed.    Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843,

849   (8th   Cir.   2014).    When    the    court      construes    a   complaint

liberally, it reads the complaint “in a way that permits the

layperson’s    claim    to   be   considered       within   the     proper   legal

framework,” despite the fact that it may “not [be] pleaded with

legal nicety ....”       Stone v. Harry, 364 F.3d 912, 915 (8th Cir.

2004). Liberal construction does not mean, however, that the court

will supply additional facts or construct legal theories on behalf

of the litigant.       Id. at 914.




                                       6
      CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 7 of 16



II.   Analysis

      A.   Sovereign Immunity

      Braun objects to the magistrate judge’s conclusion that his

official-capacity claims are barred under sovereign immunity.           He

argues that defendants cannot claim sovereign immunity for two

reasons.    First, the state of Minnesota and its officials are

“persons” under § 1983.      Second, the Commissioner of Corrections

and the warden have statutory obligations to follow the rules of

MNDOC. The magistrate judge correctly determined that the Eleventh

Amendment bars Braun’s official-capacity claims for damages.

      Under the Eleventh Amendment, an individual is prohibited

from suing a state unless the state consents to the suit or

Congress abrogates state immunity. U.S. Const. amend. XI; Seminole

Tribe of Fla. v. Florida, 517 U.S. 44, 54-56 (1996); Klingler v.

Dir., Dep’t of Revenue, State of Mo., 455 F.3d 888, 892–93 (8th

Cir. 2006).      “[A] suit against a state official in his or her

official capacity is not a suit against the official but rather is

a suit against the official’s office ... [and] is no different

from a suit against the State itself.”         Burk v. Beene, 948 F.2d

489, 493 (8th Cir. 1991) (quoting Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989)).

      Here, Minnesota has not consented to suit, nor has Congress

abrogated state immunity for § 1983 claims.              Id. (“[C]learly

Congress did not abrogate constitutional sovereign immunity when

                                    7
     CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 8 of 16



enacting the law that was to become section 1983.”).                   Braun has

not shown that an exception to sovereign immunity applies, and

therefore, his arguments are meritless. 3               Because the R&R properly

concluded that all official capacity claims are barred under

sovereign immunity, 4 Braun’s objection is overruled.

     B.        Adequacy of the Complaint

     The magistrate judge also recommended that: (1) the claims

brought for alleged violations of MNDOC policies and procedures,

the Fifth Amendment’s Due Process Clause, and substantive due

process under the Fourteenth Amendment should be dismissed; (2)

Braun’s First Amendment claim should not be dismissed at this time;

and (3) Braun’s Fourteenth Amendment procedural due process claims

should    be    dismissed    in   part.       Neither    party   objects    to   the

magistrate       judge’s    finding   that     Braun’s     claims   under    MNDOC

policies, 5 the Fifth Amendment, 6 and substantive due process under




     3  His claims are precluded for the additional reason that
“neither a State nor its officials acting in their official
capacities are ‘persons’ under § 1983.” Will, 491 U.S. at 71.
     4   Walz and Schnell were sued solely in their official
capacities and, therefore, the claims against them are dismissed
in their entirety.
     5    There is no liability for violating prison policy under
§ 1983.    See Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997).
     6  The Fifth Amendment’s due process clause applies only to
the federal government’s conduct, which is not at issue here.
Dusenbery v. United States, 534 U.S. 161, 167 (2002).

                                          8
       CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 9 of 16



the Fourteenth Amendment 7 should be dismissed, and the court finds

that       the   R&R      is   well    reasoned       and   correct   in   this    regard.

Therefore, the court turns to objections regarding Braun’s First

Amendment and Fourteenth Amendment procedural due process claims.

                 1.       First Amendment Claims

       The magistrate judge recommends that Braun be allowed to

proceed with his First Amendment claims, because discovery is

necessary regarding the substance of the publications at issue.

ECF No. 88 at 17.              The magistrate judge explained that defendants

must show why the censored publications are “reasonably related to

legitimate penological interests.”                     Id. at 18.     Defendants    argue

that Turner v. Safley, 482 U.S. 78 (1987), applies in their favor.

       In Turner, the United States Supreme Court held that “when a

prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate

penological interests.”                 Id. at 89.          The court considers four

factors to determine the validity of a regulation: (1) whether

“there      [is]      a    valid,     rational       connection   between    the    prison

regulation and the legitimate governmental interest put forward to




       7 A substantive due process claim requires conduct that
“shocks the conscience,” and the conduct underlying difficulties
for prisoners receiving packages and publications is not
conscience-shocking. See Weiler v. Purkett, 137 F.3d 1047, 1051
(8th Cir. 1998) (holding that a prisoner alleging a package rule
violation did not sufficiently plead a substantive due process
claim).
                                                 9
     CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 10 of 16



justify it”; (2) “whether there are alternative means of exercising

the right that remain open to prison inmates”; (3) “the impact

[that] accommodation of the asserted constitutional right will

have on guards and other inmates, and on the allocation of prison

resources generally”; and (4) whether there are “obvious, easy

alternatives” to the regulation.            Id. at 89-91 (internal quotation

marks and citations omitted).

     The magistrate judge correctly concluded that Braun’s claims

cannot be properly evaluated at this time under Turner because it

is a “fact-intensive universe” that requires a developed factual

record.   Holloway v. Magness, 666 F.3d 1076, 1079 (8th Cir. 2012);

see also, e.g., Mason v. Johnston, No. 19-cv-2597 (JRT/KMM), 2020

WL   7133201,    at    *12    (D.   Minn.    July   27,   2020),   report   and

recommendation adopted, 2020 WL 5835223 (D. Minn. Sept. 30, 2020)

(explaining     that   a     Turner-type    analysis   requires    a   developed

factual record, which is difficult at the motion to dismiss stage).

Defendants’ arguments do not persuade the court otherwise, and

their objection is overruled.

           2.     Due Process Claims

     The R&R concluded that defendants are entitled to qualified

immunity with regard to two of Braun’s three Fourteenth Amendment

due process claims.          Braun objects to the R&R’s conclusion that

defendants’ conduct is entitled to qualified immunity regarding

(1) the April 2019 appeals process for The Abolitionist and (2)

                                       10
       CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 11 of 16



the later appeals process for MIM (Prisons).                      He argues that

defendants are not entitled to qualified immunity because they

committed constitutional violations.                Defendants object to the

R&R’s conclusion that Henry’s, Leseman’s, and Hills’s conduct is

not entitled to qualified immunity concerning other publications

from the Abolitionist, MIM Distributors, and News & Letters.

Defendants argue that Braun fails to plausibly plead the existence

of these other materials.             The court overrules both parties’

objections.

                   a.     Braun’s Objections

       An official is not liable for damages for a constitutional

violation under qualified immunity.            Wood v. Moss, 572 U.S. 744,

757 (2014).      An official is entitled to qualified immunity unless

the “plaintiff plead[ed] facts showing (1) that the official

violated a statutory or constitutional right, and (2) that the

right    was    clearly   established    at   the     time   of    the   challenged

conduct.”       Id. (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011) (internal quotation marks omitted)).                  The R&R concluded

that    Braun    properly   pleaded    the    first    prong      in   sufficiently

alleging a procedural due process violation:                   a “deprivation of

life, liberty, or property ... without sufficient process.” Hughes

v. City of Cedar Rapids, 840 F.3d 987, 994 (8th Cir. 2016) (citing

Clark v. Kan. City Mo. Sch. Dist., 375 F.3d 698, 701 (8th Cir.

2004)).    Braun has a liberty interest in receiving magazines under

                                        11
    CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 12 of 16



the Fourteenth Amendment.            See Bonner v. Outlaw, 552 F.3d 673,

676-77   (8th    Cir.    2009)   (holding     that   inmates     have      a   liberty

interest   in    “uncensored     communications,”          including    magazines,

under the due process clause).          Defendants did not contest whether

their conduct was “without sufficient process,” and the magistrate

judge found that Braun’s procedural due process claims under the

Fourteenth      Amendment    satisfied       the   first    prong    required         to

challenge qualified immunity.

      At issue here is whether Braun has satisfied the second

prong: “the right was clearly established at the time of the

challenged conduct.” Wood, 572 U.S. at 757. A clearly established

right is “sufficiently definite that any reasonable official in

[defendants’]      shoes    would    have     understood     that    [they          were]

violating it, meaning that existing precedent placed the statutory

or constitutional question beyond debate.”              City & Cty. of S.F. v.

Sheehan, 135 S. Ct. 1765, 1774 (2015) (citation and internal

ellipses omitted).         The question is “whether it would have been

clear to a reasonable [official] in the [defendants’] position

that their conduct was unlawful in the situation they confronted.”

Wood, 572 U.S. at 745 (quotation and brackets omitted).                              This

standard   “gives       government    officials      breathing      room       to   make

reasonable but mistaken judgments about open legal questions” by

protecting “all but the plainly incompetent or those who knowingly



                                        12
    CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 13 of 16



violate the law.” al-Kidd, 563 U.S. at 743 (quotation and citation

omitted).

     The magistrate judge correctly found that defendants’ conduct

concerning The Abolitionist and MIM (Prison) are entitled to

qualified immunity.    Although Braun alleges that defendants did

not strictly adhere to MNDOC procedures, his complaint details a

process in which the officials gave notice that his publications

were denied, allowed him to object to the denial determination,

and considered his multiple appeals.          The court agrees with the

R&R that Braun does not sufficiently plead that defendants violated

a clearly established due process right.             Braun’s objection is

overruled.

               b.     Defendants’ Objections

     Defendants argue that Henry’s, Leseman’s, and Hills’s conduct

concerning   other    publications     from    the     Abolitionist,   MIM

Distributors, and News & Letters should be dismissed for failure

to state a plausible claim.    They contend that the complaint does

not contain sufficient allegations to put defendants on notice for

their alleged violations.     The court overrules their objection.

     In order to plead a procedural due process claim, plaintiff

must allege that he was deprived of a life, liberty, or property

interest, and the deprivation was without sufficient process.          See

Hughes, 840 F.3d at 994.    “Whenever prison officials restrict [the

right of uncensored communication] by rejecting the communication,

                                  13
      CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 14 of 16



they must provide minimum procedural safeguards, which include

notice to an inmate that the correspondence was rejected.” Bonner,

552 F.3d at 677.               Construing Braun’s complaint liberally, he

alleges       that    Henry,     Leseman,     and   Hills:     (1)     received    other

publications from the publishers Critical Resistance Publishing

Collective, MIM Distributors, and News & Letters; (2) did not give

notice to Braun of censorship; (3) did not give a reason to Braun

for returning the publications; and (4) repeated this conduct over

ten times.           Braun has a liberty interest in having “uncensored

communications.”         Bonner, 552 F.3d at 676-77.             Braun sufficiently

alleges that defendants did not give him notice of censorship or

minimal procedural protections.                   Therefore, Braun sufficiently

alleges a procedural due process violation.

      Additionally,        defendants       are     not   entitled      to    qualified

immunity regarding the third procedural due process incident at

this time.       Defendants are entitled to qualified immunity unless

the     plaintiff       alleges     that    (1)     the   officials       violated       a

constitutional          right    and   that      (2)   the     right    was   “clearly

established” at the time of the conduct.                     Wood, 572 U.S. at 757.

Braun satisfied the first prong, and the court examines the second

prong    by    inquiring        “whether    it    would   have   been     clear     to   a

reasonable [official] in the [defendants’] position that their

conduct was unlawful in the situation they confronted.”                           Id. at

745     (quotation        and      brackets       omitted).            Censorship        of

                                            14
    CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 15 of 16



communications requires minimal procedural protections and notice

be given to the inmate.      See Bonner, 552 F.3d at 676-77.          In light

of this standard, a reasonable official would have known that

providing no notice and no procedural protections was unlawful.

The court therefore agrees that Henry, Leseman, and Hills are not

entitled to qualified immunity at this time. Defendants’ objection

is overruled.

     The court has carefully reviewed the record and the R&R and

finds that the R&R is well reasoned and correct.                As such, the

court   overrules     Braun’s    objections   and   overrules     defendants’

objections.     The motion to dismiss is granted in part and denied

in part.     The two remaining claims are Braun’s First Amendment

claim and Fourteenth Amendment procedural due process claim as to

Henry, Leseman, and Hills.           The complaint’s official capacity

claims are dismissed without prejudice.             The complaint’s claims

based on violations of MNDOC policy and the Fifth Amendment are

dismissed    with    prejudice.      The   complaint’s     claims    based    on

violations of Fourteenth Amendment substantive due process are

dismissed without prejudice.          The complaint’s claims based on

violations    of    Fourteenth    Amendment   procedural    due     process   as

applied to defendants’ conduct concerning The Abolitionist and MIM

(Prisons) publications, as described above, are dismissed without

prejudice.



                                      15
    CASE 0:20-cv-00333-DSD-BRT Doc. 101 Filed 03/29/21 Page 16 of 16



                              CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   Defendants’ objections to the R&R [ECF No. 89] are

overruled;

     2.   Braun’s objections to the R&R [ECF No. 90] are overruled;

     3.   The R&R [ECF No. 88] is adopted in its entirety;

     4.   Defendants’ motion to dismiss [ECF No. 39] is granted in

part and denied in part.

Dated: March 29, 2021

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  16
